Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is responsive to the application 17/392,613 filed on August 3, 2021. Claims 1-28 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-28 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 (hereafter “patent claim”) of U.S. Patent No. 11,115,364.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 11,115,364 as outlined in the table below:

Examined claim 2

The system of Claim 1, wherein the computer-readable instructions, when executed by the one or more processors, further cause the system to: 
     identify one or more internet protocol (IP) attributes of the incoming message; and 
     identify, based on the one or more IP attributes of the incoming message, the particular participant device, 
     wherein the transmission delay offset is specific to the particular participant device. 


Examined claim 1
A system comprising: 
     one or more processors operatively coupled to a non-transitory memory storing computer- readable instructions that, when 
       intercept, via a system input interface, an incoming message having a destination other than the system; 

       determine that the incoming message originated from a particular participant device associated with a particular configuration, the particular configuration comprising at least one of a passive client ingress point (CIP) configuration and an active CIP configuration; 
       determine a transmission delay offset according to the particular configuration associated with the particular participant device; and 
       apply the transmission delay offset to the incoming message prior to transmission of the incoming message from the system to the destination.


















Patent claim 1

A system comprising:
     one or more processors operatively coupled to a non-transitory memory storing computer- readable instructions that, when 
       receive, via a system input interface, an incoming message having a destination other than the system;
       identify one or more internet protocol (IP) attributes of the incoming message; 
       determine, based on the one or more IP attributes of the incoming message, that said incoming message originated from a particular participant device; and 



       apply a transmission delay offset to the incoming message prior to transmission of the incoming message from the system to the destination, the transmission delay being specific to the particular participant device.


	Examined claim 2 recites the similar limitations in patent claim 1. Thus, it would have been obvious to patent claim 1 because similar the limitation is obvious variation. Examined claims 3-28 recite the similar limitations of patent claims 2-28.

Claims 1-28 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 (hereafter “patent claim”) of U.S. Patent No. 11,005,800.  Although the conflicting claims are not identical, they the claims of the instant application are merely obvious variations of the claims in the patent 11,005,800 as outlined in the table below:

Examined claim 5
The system of Claim 3, wherein the computer-readable instructions, when executed by the one or more processors, further cause the system to: 
     store the one or more IP attributes in the participant record; and 30 
    EAST\184129162.1store the participant record associated with the particular participant device in a system storage.


Examined claim 3
The system of Claim 2, wherein the computer-readable instructions, when executed by the one or more processors, further cause the system to one or more of: 
     create a participant record associated with the particular participant device; and     receive the participant record associated with the particular participant device from a downstream system.


Examined claim 2

The system of Claim 1, wherein the computer-readable instructions, when executed by the one or more processors, further cause the system to: 
     identify one or more internet protocol (IP) attributes of the incoming message; and 
identify, based on the one or more IP attributes of the incoming message, the particular participant device, wherein the transmission delay offset is specific to the particular participant device. 


Examined claim 1
A system comprising: 


     one or more processors operatively coupled to a non-transitory memory storing computer- readable instructions that, when executed by the one or more processors, cause the system to: 
       intercept, via a system input interface, an incoming message having a destination other than the system; 
       determine that the incoming message originated from a particular participant device associated with a particular configuration, the particular configuration comprising at least one of a passive client ingress point (CIP) configuration and an active CIP configuration; 
       determine a transmission delay offset according to the particular configuration associated with the particular participant device; and 









       apply the transmission delay offset to the incoming message prior to transmission of the incoming message from the system to the destination.
















































Patent claim 1
A system for determining and applying a transmission delay offset to messages originating from a particular participant device, comprising:
one or more computing devices including a non-transitory memory and at least one processor executing computer-readable instructions stored in said non-transitory memory, thereby causing said system to:
create, via a system controller, a participant record associated with the particular participant device and store the participant record in a system storage;
determine, by the system controller, internet protocol (IP) attributes associated with the particular participant device and store the IP attributes in the participant record;
determine a total cross-connect (TCC) propagation delay for the particular participant device and store said TCC propagation delay in the participant record as a transmission delay offset;
receive, via a system input interface, an incoming message; 
identify IP attributes of said incoming message;
determine, based on the IP attributes of the incoming message, that said incoming message originated from the particular participant device; and
retrieve, for the system storage, the participant record associated with the particular participant device and identify the transmission delay offset associated with said particular participant device; and 
apply the transmission delay offset to said incoming message prior to transmission of the incoming message from the system to its destination.



	Examined claim 5 recites the similar limitations in patent claim 1. However, the patent claim 1 further recites the limitation “determine a total cross-connect (TCC) propagation delay for the particular participant device and store said TCC propagation delay in the participant record”. Thus, it would have been obvious to broaden patent claim 1 because omitting the limitation is obvious variation. Examined claims 4, 6-28 recite the similar limitations of patent claims 2-20.

Allowable Subject Matter
Claims 1-28 are allowed over prior arts.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459